Citation Nr: 0842746	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  94-00 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to service-connected disabilities.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for loss of vision.

4.  Entitlement to a disability rating higher than 40 percent 
for a cervical spine disability.

5.  Entitlement to an increased (compensable) rating for 
sinusitis.

6.  Entitlement to a disability rating higher than 10 percent 
for residuals of facial trauma.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active service from May 1965 to November 
1965, plus active duty for training and/or inactive duty 
training from June 5, 1982, to June 19, 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions since November 1992 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  

This case was previously before the Board.  In a December 
2004 decision, the Board granted the veteran's petition to 
reopen his claim for service connection for a psychiatric 
disorder on the basis of new and material evidence.  Rather 
than adjudicating the underlying claim on the merits, 
however, the Board remanded the claim, as well as the 
remaining claims on appeal, for additional evidentiary 
development.  The case is once again before the Board for 
review.

The Board notes that the November 1992 rating decision on 
appeal also denied the veteran's claim for service connection 
for a stomach disorder.  But after additional medical 
evidence was obtained, the RO issued an October 2007 rating 
decision in which it granted service connection for dyspepsia 
(stomach disorder).  Since the veteran did not appeal either 
the initial rating or the effective date assigned for his 
dyspepsia, that claim has been fully resolved and is no 
longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997). 

The issues involving increased ratings for the veteran's 
already service-connected cervical spine disability, 
sinusitis, and residuals of facial trauma are addressed in 
the REMAND portion of the decision below and are remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Medical evidence indicates that the veteran's psychiatric 
disorder was caused by his service-connected disabilities.

2.  The veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.

3.  The veteran's vision loss was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's psychiatric disorder is proximately due to his 
service-connected disabilities.  38 U.S.C.A. § 1131 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

3.  A disability involving loss of vision was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 
2005); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in March 2005, February 2006, and May 2006.  
These letters informed him of the evidence required to 
substantiate his claims, as well as of his and VA's 
respective responsibilities in obtaining supporting evidence.  

The Board is aware that none of the letters address the 
potential downstream disability rating and effective date 
elements of the claims, if ultimately granted, as required by 
Dingess, supra.  However, this is nonprejudicial, i.e., 
harmless error, because the preponderance of the evidence is 
against the underlying claims for service connection with 
respect to his hearing loss and vision loss.  Although 
service connection for a psychiatric disorder is being 
granted by virtue of this decision, the downstream issues 
concerning the appropriate rating and effective date will be 
addressed in a subsequent rating decision which will 
effectuate this Board decision.  So any question as to the 
appropriate downstream disability rating or effective date to 
be assigned will be addressed at that time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 
20.1102 (2008) (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims for service 
connection for hearing loss and vision loss.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all outstanding 
medical records identified by the veteran and his 
representative.  The veteran was also afforded a VA 
examination to determine whether he has any hearing loss or 
vision loss as a result of service.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Accordingly, the Board finds that no further 
action is needed to meet the requirements of the VCAA or the 
Court.

II.  Service Connection for a Psychiatric Disorder

The veteran is seeking service connection for a psychiatric 
disorder.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Stated somewhat differently, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection also is permissible on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations where a service-connected condition 
has chronically aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In cases 
involving claims for secondary service connection, 
medical evidence is required to establish the link between 
the claimed disability and the service-connected disability.  
See Jones v. Brown, 7 Vet. App. 134 (1994).

The veteran has been diagnosed with various psychiatric 
disorders, namely depression, generalized anxiety disorder, 
and bipolar disorder.  He attributes these disorders to his 
declining overall health due to a severe head injury he 
sustained while on active duty, which ultimately resulted in 
the grant of service connection for a cervical spine 
disability, residuals of facial trauma, and sinusitis.  For 
the reasons set forth below, the Board finds that the 
evidence supports the veteran's claim that his psychiatric 
disorder is proximately due to his already service-connected 
disabilities, i.e., on a secondary basis.  

Initially, the Board notes that service connection for the 
veteran's psychiatric disorder is not warranted on a direct 
basis.  The veteran's service medical records make no 
reference to any psychiatric problems, thereby providing 
evidence against the claim under a direct theory of service 
connection.  Struck v. Brown, 9 Vet. App. 145 (1996).  There 
is also no medical evidence indicating that his psychiatric 
disorder had its onset in service, including the head injury 
sustained therein.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

The earliest indication of psychiatric problems is noted in a 
medical certificate by F.Z., M.D., which notes that the 
veteran presented with a history of progressive mental 
illness since 1983 after he became physically ill.  The 
diagnosis was anxiety neurosis with depression.  Dr. F.Z., 
however, did not specifically indicate that the veteran's 
psychiatric disorder had it onset in service; rather, he 
merely indicated that it occurred some time after the veteran 
became physically ill.  His opinion, therefore, does not 
constitute a nexus between the veteran's psychiatric disorder 
and his brief period of active duty in June 1982.  
Accordingly, this opinion provides no basis to grant the 
veteran's claim on a direct basis.  

Nevertheless, Dr. F.Z.'s opinion certainly suggests that the 
veteran's psychiatric disorder is somehow related to his 
service-connected disabilities.  Other medical opinions also 
support this assertion.  In a July 2003 psychiatric 
evaluation report, I.P.M., M.D., indicated that the veteran's 
emotional state had been affected by physical limitations due 
to the head trauma he sustained in 1982.  In addition, an 
April 2004 VA medical opinion states that the veteran's 
"nervous disorder started after his trauma."  The examiner 
further indicated that the veteran "has episodes of severe 
depression and anxiety exacerbated by his . . . physical 
limitation."  And lastly, in an April 2005 VA treatment 
record, a VA physician indicated that the veteran's chronic 
back pain and physical limitations made him depressed and 
angry.  These opinions strongly suggest that the veteran's 
psychiatric disorder is related to his service-connected 
disabilities.

On the other hand, a VA examiner in January 1997 reviewed the 
claims file and conducted a mental status examination before 
concluding that his psychiatric disorder - diagnosed as 
bipolar disorder, mixed - is not related to any of his 
service-connected conditions.  The Board notes that this is 
the only medical evidence against the veteran's claim. 

These conflicting opinions reflect that the issue of whether 
the veteran's psychiatric disorder is secondary to his 
service-connected disabilities is in relative equipoise.  In 
these situations, the veteran is given the benefit of the 
doubt.  Consequently, resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran's 
psychiatric disorder is proximately due to his service-
connected disabilities.  38 C.F.R. § 3.102.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  Accordingly, service 
connection for a psychiatric disorder is granted on a 
secondary basis.  

III.  Service Connection for Hearing Loss

The veteran claims that he also has a hearing loss disability 
as a result of the severe head trauma he sustained in 
service.  However, because audiometric testing does not show 
that he has a hearing loss disability for VA compensation 
purposes, his claim must be denied based on the absence of a 
current disability.

Certain chronic diseases, such as organic disease of the 
nervous system, including sensorineural hearing loss, may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

With regard to the first element of a current disability for 
hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  So while the veteran may have some 
limited loss of hearing at this time, he must have a certain 
level of hearing loss for it to be considered a "disability" 
for VA purposes.

The veteran's hearing was evaluated by VA in March 2006 and 
April 2007.  However, neither evaluation report includes 
findings which reflect a hearing loss disability in either 
ear according to VA standards.  In this regard, none of the 
auditory thresholds in any of the frequencies between 500 and 
4000 Hz was above 25, and speech discrimination was 100 
percent in each ear on both occasions.  Thus, he does not 
meet the standards for a hearing loss disability under 
38 C.F.R. § 3.385. 

Since there is no medical evidence of a current hearing loss 
disability according to the exacting standards listed in 
§ 3.385, the veteran's claim must be denied.  See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

While the veteran may well believe that he has a hearing loss 
disability related to the in-service head trauma, as a layman 
without medical expertise, he is not qualified to render a 
medical opinion concerning the presence or cause of a hearing 
loss disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
He is only competent to comment on symptoms (e.g., difficulty 
hearing) he may have personally experienced during and since 
service, but not whether his hearing loss is severe enough to 
meet the criteria for a hearing loss disability under 
38 C.F.R. § 3.385.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hearing loss.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R.         § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied. 

IV.  Service Connection for Loss of Vision

The veteran claims that he also suffers from loss of vision 
due to the in-service head injury.  According to the medical 
evidence, however, the veteran's current vision loss is 
unrelated to this injury or any incident in service.  
Accordingly, his claim must be denied.  

None of the veteran's service medical records makes any 
reference to vision loss - either by complaint or objective 
clinical finding (diagnosis, etc.).  Of particular relevance, 
a physical examination associated with a Medical Evaluation 
Board proceeding specifically notes that his uncorrected 
distant vision was 20/20 bilaterally.  Thus, in the absence 
of vision problems in service, the service medical records 
provide highly probative evidence against his claim.  See 
Struck, 9 Vet. App. at 147.

Medical evidence developed after service also shows that the 
veteran's loss of vision is unrelated to service.  Treatment 
records from Walter Reed Army Hospital note that the veteran 
complained of blurring vision in February 1983; however, 
vision loss was not confirmed at that time.  Indeed, records 
from that same facility note that an eye examination was 
normal in April 1983, with 20/20 vision bilaterally.  Since 
these records establish that the veteran's vision was normal 
approximately two years after his separation from active 
duty, they provide additional evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

The most compelling evidence against the claim is a medical 
opinion from a VA physician who reviewed the claims file and 
examined the veteran's eyes.  In an April 2006 examination 
report, the examining physician noted that the veteran had 
decreased vision acuity in both eyes.  He diagnosed the 
veteran with refractive error, senile cataracts, possible 
amblyopia of the left eye, and floaters.  He then indicated 
that the loss of vision in the right eye was caused by 
refractive error and senile cataracts, while the loss of 
vision in the left eye was likely caused by amblyopia.  
(Parenthetically, the Board notes that refractive error of 
the eyes is not a disability within the meaning of applicable 
regulations providing for payment of VA disability 
compensation benefits.  38 C.F.R. §§ 3.303, 4.9.)  In an 
April 2007 addendum report, the same examining physician 
opined that none of the conditions responsible for the 
veteran's vision loss was caused or related to any incident 
during his military service.  

The Board finds this opinion to be highly probative evidence 
against the veteran's claim, as it was based on a review of 
the veteran's claims file and has not been contradicted by 
any medical evidence.  See Wray v. Brown, 7 Vet. App. 488, 
493 (1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  

Overall, both the service and post-service medical evidence 
weigh against the veteran's claim that his loss of vision is 
related to service, to include head trauma he sustained 
therein.  While the veteran may well believe that his loss of 
vision is related to this injury, he is not competent to 
offer a medical opinion in this regard.  See Grottveit and 
Espiritu, both supra.  Rather, he is only competent to 
comment on symptoms he may have personally experienced, not 
the cause of them, and, in particular, whether they are 
attributable to a head injury many years ago.  Jandreau, 492 
F.3d at 1377; Barr, 21 Vet. App. at 310.  See also 38 C.F.R. 
§ 3.159(a)(2).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for loss of vision.  Therefore, the 
doctrine of reasonable doubt is not for application, and the 
appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53- 56 (1990).  


ORDER

Service connection for a psychiatric disorder is granted.

Service connection for hearing loss is denied.

Service connection for loss of vision is denied.


REMAND

The Board finds that additional development is needed before 
appellate review of the veteran's increased-rating claims 
concerning his cervical spine disability, sinusitis, and 
residuals of facial trauma.  With respect to his cervical 
spine disability, the Board finds that a contemporaneous VA 
examination is needed, because his most recent examination 
was in December 2003, almost five years ago.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R.§ 3.159(c)(4) (2008) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding 
that the Board should have ordered a contemporaneous 
examination of veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).  A VA examination is also 
needed to determine whether he should be assigned a separate 
rating for any neurological manifestations involving either 
upper extremity.  38 C.F.R. § 4.71, Diagnostic Code 5243 
(2008).

The veteran's claim for a compensable rating for sinusitis 
must be remanded to comply with the Board's prior December 
2004 remand directive that he be afforded a VA examination to 
properly evaluate this condition.  Specifically, that 
directive requested that the VA examiner indicate whether the 
veteran has any incapacitating episodes, near constant 
sinusitis, and symptoms of headaches, pain, and tenderness of 
the sinuses, as well as purulent discharge or crusting.  The 
veteran had the requested VA examination in March 2006; 
however, the examiner failed to discuss whether there were 
any incapacitating episodes due to sinusitis.  The Board 
therefore must remand this case again for another medical 
opinion to comply with its prior remand directive.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that the 
veteran is entitled, as a matter of law, to compliance with 
remand directives).  

With respect to his service-connected disability concerning 
residuals of facial trauma, it appears that this disability 
actually involves two separate disabilities - i.e., 
trigeminal neuralgia and headaches.  These two disabilities 
appear to cause separate functional impairments but have been 
incorrectly grouped together rather than assigned individual 
ratings.  In this regard, paralysis of the seventh cranial 
nerve is rated under Diagnostic Code 8207, and headaches are 
rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Although the RO 
cited these two diagnostic codes in rating the veteran's 
residuals of facial trauma, separate ratings were not 
assigned for these two separate disabilities.  The Board 
finds that the RO should be given the initial opportunity to 
rate these separate disabilities prior to appellant review by 
the Board.  See Bernard, 4 Vet.App. at 393.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected cervical spine disability, 
including any orthopedic and neurological 
symptoms.  The claims folder, to include 
a copy of this Remand, must be made 
available to the examiner for review.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected cervical spine 
disability, to include any neurological 
pathology due to intervertebral disc 
syndrome, if present.  Appropriate 
testing should be conducted to determine 
whether there is any encroachment upon 
the cervical nerve, resulting in 
intervertebral disc syndrome.  

If intervertebral disc syndrome is 
objectively confirmed, the examiner 
should then describe the level of any 
complete or incomplete paralysis of any 
nerve related to his cervical spine 
disability.  In addition, the examiner 
should note the total duration of any 
incapacitating episodes of that 
disability, if any.  (An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician).

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the spine should also be 
identified.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected cervical 
spine disability on his ability to work.  
The rationale for all opinions expressed 
should also be provided.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and severity of his service-
connected sinusitis.  The examiner should 
indicate the number (if any) of 
incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, 
or the yearly number of any non-
incapacitating episodes characterized by 
headaches, pain, and purulent discharge 
or crusting.  In each case, the examiner 
is to indicate how many incapacitating or 
non-incapacitating episodes the veteran 
experiences yearly.  An incapacitating 
episode of sinusitis means one that 
requires bed rest and treatment by a 
physician.  A rationale is to be provided 
for any opinion rendered.

3.  Then readjudicate the claims in light 
of the additional evidence.  In doing so, 
the RO should consider whether to assign 
separate ratings for his trigeminal 
neuralgia and headaches due to his 
service-connected disability involving 
residuals of facial trauma.  If any claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


